

Exhibit 10.47


THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LEASE
Amendment Date:    
March 5, 2018
 
 
Landlord:
DriveTime Car Sales Company, LLC,
 
An Arizona limited liability company
 
 
Tenant:
Carvana, LLC and Carvana Shipping & Delivery, LLC,
 
each, an Arizona limited liability company
 
 
Premises:
As defined in Section 1.1 to the Lease and as depicted in
 
the applicable Exhibit(s) attached thereto



RECITALS:


The Parties acknowledge that the following recitals are true and correct and are
a material part of this Third Amendment (this “Amendment”) to Lease:


A.    Landlord leases the Premises to Tenant pursuant to that certain Lease
Agreement by and between Landlord and Tenant dated November 1, 2014, as amended
by that certain Amended and Restated Lease Agreement dated March 15, 2015, as
amended by that certain Second Amended and Restated Lease Agreement dated July
1, 2015 (as modified August 17, 2015), as amended by that certain Third Amended
and Restated Lease Agreement dated March 18, 2016, as amended by that certain
Fourth Amended and Restated Lease Agreement dated February 24, 2017, as amended
by that certain First Amendment to Fourth Amended and Restated Lease Agreement
dated March 31, 2017, and as amended by that certain Second Amendment to Fourth
Amended and Restated Lease Agreement dated August 7, 2017 (the “Lease”).


B.    Landlord and Tenant desire to modify the Lease as set forth herein, which
shall constitute the Third Amendment to the Lease (“Third Amendment” or
“Amendment”)


AGREEMENT:


NOW, THEREFORE, in consideration of the acknowledgements, representations,
warranties, and covenants of the Parties stated herein, Landlord and Tenant
hereby mutually agree to amend the Lease as follows:


1.
Incorporation of Recitals; Capitalized Terms. The recitals set forth above are
deemed to be true and accurate in all respects and are hereby incorporated into
this Amendment by this reference. Capitalized terms used in this Third Amendment
shall have the same meanings as ascribed to them in the Lease, unless otherwise
defined in this Amendment.










--------------------------------------------------------------------------------




2.
TX Inspection Center - 5.8 Acre Expansion.    Notwithstanding anything to the
contrary in the Lease, the Landlord hereby grants an additional property not
included in the Lease, which shall include approximately 5.8 acres of land
located at [***], and more particularly described and depicted on Exhibit "A",
attached hereto and incorporated herein (the land described in this paragraph,
together with all rights, interests, easements, rights of way and appurtenances
related thereto, shall hereinafter be referred to as the "Additional Blue Mound
Property"). Specifically, the Additional Blue Mound Property referenced in this
Amendment is outlined in green and blue in the illustration set forth on the
attached Exhibit "A". Base Rent for the Additional Blue Mound Property, for the
term commencing January 26, 2018 (the "Possession Date") and expiring June 30,
2024 (the "Term"), shall be equivalent to the full amount Tenant is responsible
for (Base Rent and all additional rent amounts, including maintenance or
improvement costs as applicable) pursuant to the Amended and Restated Lease
Agreement dated December 7, 2016, as amended by that certain First Amendment to
Amended and Restated Lease Agreement, dated January 26, 2018, by and between
Hearthstone Properties Delaware, LLC, as landlord, and DriveTime Car Sales
Company, LLC, as tenant (the "Prime Lease"). Pursuant to the Prime Lease, the
Landlord and Tenant agree that the Additional Blue Mound Property shall be
subject to the following during the Term:





a.
Possession Date and Condition. Upon the Possession Date, Landlord shall deliver
the Additional Blue Mound Property free of all tenancies but otherwise in its
then “as is” condition on the Possession Date (“Possession Condition”), subject
to the representations, warranties and covenants contained in Section 8 to the
Prime Lease. Hazardous Materials (as defined in the Lease), if found on or
within the Additional Blue Mound Property, shall be handled as provided within
the Prime Lease, and this Amendment shall not change the relationship or
obligations the Landlord or Tenant otherwise have to each other within the Prime
Lease or the Lease.





b.
Tenant Improvements. Prior to June 30, 2024, Tenant shall cause the Additional
Blue Mound Property, as identified on Exhibit "A" to be graded and paved in
workmanlike manner, and generally within the same parameters and specifications
as Tenant has caused other tracts owned by the property owner and leased to
Landlord, to be graded and paved. Tenant shall be solely responsible for all
costs associated with, such alterations or additions to the Additional Blue
Mound Property. All alterations, additions and improvements in or to Additional
Blue Mound Property, excluding Tenant's furniture, fixtures, equipment and
signs, shall become the property of Landlord and shall be surrendered to
Landlord on the termination or expiration of this Lease. The cost of such
grading and paving and the cost of any other improvements made by Tenant shall
not be deemed payment in lieu of Rent.













[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 












--------------------------------------------------------------------------------




3.
Indianapolis Logistics Hub. Notwithstanding anything to the contrary in the
Lease, the Landlord hereby grants an additional property not included in the
Lease, which shall include a portion of the 5.28 acres of land located at [***],
and more particularly depicted on Exhibit "B", attached hereto and incorporated
herein (the land described in this paragraph, together with all rights,
interests, easements, rights of way and appurtenances related thereto, shall
hereinafter be referred to as the "Additional Indy Property"). The term
commences February 23, 2018 and expires March 31, 2020, but shall have the same
renewal rights set forth in Section 1.2 of the Lease and the termination rights
set forth in Section 1.4 of the Lease. Base Rent for the Additional Indy
Property shall be in an amount which is calculated based on Tenant’s utilization
of 17.8%.



4.
Miscellaneous. Except as modified by this Amendment, the Lease remains in full
force and effect and is hereby ratified and affirmed by Landlord and Tenant.
This Amendment evidences the entire agreement among the parties regarding the
subject matter hereof. In the event of any conflict between the terms of the
Lease and the terms of this Amendment, the terms of this Amendment shall govern
and control.



5.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall constitute a duplicate original, but
all counterparts together shall constitute a single agreement.





[Signature Page Follows]










































[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties acknowledge their receipt, review,
understanding, and acceptance of this Amendment, effective as of the Amendment
Date.




 
 
DriveTime Car Sales Company, LLC
 
 
 
as Arizona limited liability company
 
 
 
 
 
 
 
By:
/s/ Jon D. Ehlinger
 
 
 
Name:
Jon D. Ehlinger
 
 
 
Title:
Manager
 
 
 
 
 
 
 
Carvana, LLC
 
 
 
as Arizona limited liability company
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
Carvana Group, LLC
 
 
 
as Arizona limited liability company
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President










--------------------------------------------------------------------------------






EXHIBIT “A”
Additional Blue Mound Property
[***]
































[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 










--------------------------------------------------------------------------------






EXHIBIT “B”
Additional Indy Property


[***]










 
























[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 






